DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 03/18/2021, in which claims 1 - 20, excluding currently cancelled Claim 9, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A display control device comprising: a video data acquiring unit configured to acquire video data from a plurality of photographing units configured to photograph a periphery of a vehicle; a bird's-eye view video generator configured to apply view point conversion processing and synthesis processing to the video data acquired by the video data acquiring unit to generate a bird's-eye view video; an information acquiring unit configured to acquire first information regarding a peripheral checking condition for the vehicle when the vehicle has moved backward and entered a parked state and second information regarding the peripheral checking condition for the vehicle when the vehicle moves forward to exit the parked state; a comparing unit configured to compare the first information with the second information to acquire a change in the peripheral checking condition between when the vehicle entered the parked state and when the vehicle exits the parked state; and a display controller configured to display the bird's-eye view video generated by the bird's-eye view video generator on a display unit when the vehicle exits the parked state, when the comparing unit determines that the peripheral checking condition has changed when the vehicle exits the parked state, wherein the information acquiring unit is configured to acquire, as the first information, first driver information about a driver when the vehicle has moved backward and entered the parked state, and acquire, as the second information, second driver information about the driver when the vehicle moves forward to exit the parked state, the comparing unit is configured to compare the first driver information with the second driver information to compare the driver between when the vehicle entered the parked state and when the vehicle exits the parked state,
216/424,691the comparing unit is configured to determine that the driver when the vehicle entered the parked state differs from the driver when the vehicle exits the parked state, and the display controller is configured to display the bird's-eye view video generated by the bird's-eye view video generator on the display unit when the vehicle exits the parked state, when the comparing unit determines that the second driver information acquired when the vehicle exits the parked state differs from the first driver information.

The Office Action previously rejected claims 1 - 8, and 18 - 20 under 35 U.S.C. § 103 in view of Kim et al. (U.S. Patent Application Publication No. 2014/0036063), Terashima (U.S. Patent Application Publication No. 2015/0145997), and Fujita (U.S. Patent Application Publication No. 2014/0222278). 

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487